Smith, C. J.,
delivered the opinion of the court.
(After stating the facts as above). One of the assignments of error is that the court below erred in not granting appellant’s request for a peremptory instruction. A railroad company has the right to so arrang'e its schedules that some of its trains will not stop' at all of its stations, and in the absence of a special contract to the contrary is ordinarily under no obligation to stop its train and discharge a passenger at a station at which the train is not regularly scheduled to stop. Wells v. Railroad Co., 67 Miss. 24, 6 So. 737.
It is also true, as stated by counsel for appellant, that the holder of a railway ticket should inquire before embarking upon a train whether it will stop at the place to which he has purchased his ticket. Nevertheless, the servants of a railroad company are not relieved of all duty in this connection toward a passenger who has mis*268takenly embarked upon a train not scheduled to stop at the place to which he has purchased a ticket. They should inform him of that fact upon their discovery thereof, so that he may disembark at a regular stop, if any, before reaching his destination and continue his journey, on another train. Plott v. Railroad Co., 63 Wis. 514, 23 N. W. 412.
If the employees of the company negligently fail to discharge this duty to such a passenger, they have not the right thereafter to deal with him in such manner as to impose undue inconveniance and discomfort upon him in reaching his destination. It may be that their duty towards him in this connection depends upon the circumstances of each particular case. This, however, we are not now called upon to determine, for they clearly have not the right to eject him from the train between stations, on a dark and rainy night, at a place with which he is not familiar, as was done in the case at bar according to the testimony of appellee.
Moreover, conceding for the sake of the argument that appellee forfeited his right to travel on appellant’s train when he declined to pay the fare from Hardee to Vicksburg, its servants had the right to eject him from the train only at a place where he would be' reasonably safe from injury. In ejecting a trespasser from a train, a railroad company is not required to consider his mere convenience, but reasonable care must be taken not to expose him to danger of being injured. 2 Moore on Carriers (2d Ed.) 1427; Railroad Co. v. Gants, 38 Kan. 608, 17 Pac. 54, 5 Am. St. Rep. 780. Whether or not this duty was discharged is ordinarily a question for the jury.
What has been hereinbefore said disposes of ’the assignments of error predicated upon the refusal by the court below of appellant’s second and third instructions.
The error complained of, if error in fact there is, in appellee’s first instruction, was, under the foregoing views, cured by the granting of appellant’s fifth instruction.
*269In view of the testimony that appellee’s injury is permanent, we cannot say that the verdict was excessive.
We find no reversible error in the other matters complained of.

Affirmed.